Title: 17th.
From: Adams, John Quincy
To: 


       The weather was very stormy, all the morning; but began to clear up, at about noon, and in the afternoon it was pleasant. Mr. and Mrs. Shaw, attended the funeral of the youth that died yesterday morning; my brother went as bearer: Mr. Thaxter, called, in the afternoon, but made only a short stay; he cannot spare but a few minutes at a time, and it is not to be wondered at. The Salem Paper, mentions a Vessel arrived from London in Boston. I hope for Letters.
      